Citation Nr: 0827540	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  07-30 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from February 2003 to June 
2004.  He had prior inactive service of 15 years and 3 months 
and prior active service of 11 months.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Togus, Maine, and Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the veteran's file was 
transferred to the RO in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record shows that the veteran's claim was 
denied on the basis of an October 2006 VA examination, which 
noted that pre-existing hearing loss was shown on enlistment 
examination into the Army Reserves in February 1992, and the 
VA examiner's opinion that the condition was not aggravated 
by military noise exposure.  

During his personal hearing, the veteran testified that he 
was first exposed to loud noises during his service in the 
California Army National Guard from 1986 to 1990 when he was 
assigned to a field artillery unit (1st Battalion, 114th Field 
Artillery) and when he transferred to the New Jersey Army 
National Guard where he served in the 50th Armored Division 
from 1990 to 1993.  The veteran maintains that the audiogram 
from his 1986 enlistment examination will show that he had 
normal hearing when he entered service.  

The Board notes that medical records pertaining to the 
aforementioned periods of National Guard service have not 
been obtained.  

Active military, naval or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. § 101(24) 
(West 2002); 38 C.F.R. § 3.6(c)(1) (2007).  ACDUTRA is full-
time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active 
military, naval or air service also includes any period of 
inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).

Only service department records can establish if and when a 
person was serving on active duty, ACDUTRA or INACDUTRA.  
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service 
department records are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 
3.203 (2007) (limiting the type of evidence accepted to 
verify service dates.)

Preliminary to the consideration of the merits of the 
veteran's claim, there exists a need to verify the dates of 
the veteran's periods of active duty, ACDUTRA, and INACDUTRA, 
other than that already verified, and to obtain all medical 
records relating thereto.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center, the service department, 
or other applicable organization and 
obtain written verification of the 
specific dates of all periods of active 
duty, ACDUTRA, and INACDUTRA, including 
those periods of service in the Army 
National Guard from 1986 to 1993 (1986-
90: California Army National Guard; 
1990-93: New Jersey Army National 
Guard), served by the veteran.  In 
addition, all examination and treatment 
records relating to each period of 
active duty, ACDUTRA, and INACDUTRA 
served by the veteran must be obtained 
for inclusion in the claims folder.  
All efforts to obtain these records 
should be fully documented, and the 
various agencies must provide a 
negative response if records are not 
available.

2.  If determined to be necessary 
following a review of the evidence 
received, schedule the veteran for a VA 
examination to determine the etiology 
of his hearing loss.  All indicated 
tests should be performed and all 
findings reported in detail.  The 
claims folder should be made available 
to the examiner.  After reviewing the 
records contained in the claims file, 
the examiner is requested to render 
opinions as to the following:

a.  Did the veteran have any pre-
existing hearing loss upon entry into 
the Army National Guard in 1986?  If 
so, was the disability aggravated 
beyond the natural progression of the 
disease, as defined under 38 C.F.R. § 
3.306 and Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991) in service.

b.  If the veteran's hearing loss did 
not pre-exist his entry into the Army 
National Guard in 1986 is it related to 
his military service?

The complete rationale for all opinions 
should be provided. 

3.  Then readjudicate the claim in 
light of the additional evidence 
obtained.  If the benefit sought is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case 
(SSOC) and give them time to respond to 
it before returning the case to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



